

EXHIBIT 10.4


FIRST AMENDMENT
TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
20, 2018 (the “Effective Date”), is entered into by and among SRC O.P. LLC, a
Delaware limited liability company (“SRC OP”), SRC Facilities LLC, a Delaware
limited liability company (“SRC Facilities”), SRC Real Estate (TX), LLC, a
Delaware limited liability company (“SRC Real Estate” and together with SRC OP
and SRC Facilities, each a “Borrower” and, collectively, the “Borrowers”), the
Lenders party hereto and UBS AG, Stamford Branch, as administrative agent (the
“Administrative Agent”).
WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of March 14, 2018 (as amended, the
“Credit Agreement”; unless otherwise defined herein, capitalized terms used
herein shall have the meanings assigned to them in the Credit Agreement),
whereby the Lenders extended credit to the Borrowers on the terms and subject to
the conditions described therein;
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders make certain modifications to the Credit Agreement as set forth herein;
and
WHEREAS, the Administrative Agent and the Lenders party hereto have agreed,
subject to the terms and conditions of this Amendment, to make such
modifications to the Credit Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
1.    Amendments to the Credit Agreement. As of the Effective Date, Section 1.01
of the Credit Agreement is hereby amended by amending and restating the
following definitions in their entirety by deleting the text thereof and
replacing it with the following:
“Additional Permitted Mezzanine Debt” means mezzanine debt incurred pursuant to,
and subject to the limitations set forth in the definition of “Permitted
Mezzanine Debt” and also subject to the following terms and conditions: (a) at
all times all such Additional Permitted Mezzanine Debt shall be subject to the
terms of the Intercreditor Agreement or such other intercreditor agreement
substantially similar to the terms of the Intercreditor Agreement or otherwise
reasonably satisfactory in form and substance to the Administrative Agent; (b)
at the time of incurrence of such Additional Permitted Mezzanine Debt, no
Default or Event of Default shall have occurred and be continuing; (c) the
Borrowers shall have provided the Administrative Agent with at least two
Business Days (or one Business Day if the mezzanine lender providing such
Additional Permitted Mezzanine Debt is an existing mezzanine lender) prior
written notice of the proposed closing date for such Additional Permitted
Mezzanine Debt (or such shorter period of time as the Administrative Agent may
agree in its sole and absolute discretion); (d) such Additional Permitted
Mezzanine Debt is provided by a Qualified Lender; (e) the only collateral for
the obligations under such Additional Permitted Mezzanine Debt is a pledge of
the direct Equity Interests in the Mezzanine Borrower or SRC OP; (f) such
Additional Permitted Mezzanine Debt shall be non-recourse to the borrower
thereunder and to any Affiliate of the Borrowers, except for customary
non-recourse carveouts substantially similar to the non-recourse carveouts and
environmental indemnifications set forth in this Agreement and the other Loan
Documents (and customary changes thereto to reflect risks unique to the
mezzanine lender (e.g., transfers of interests in the Equity Interests that are
pledged)); (g) the maturity date of such Additional Permitted Mezzanine Debt
shall be no earlier than the Maturity Date; (h) such Additional Permitted
Mezzanine Debt shall be current pay and shall not be a PIK (payment in-kind)


1

--------------------------------------------------------------------------------




or similar loan; (i) the Administrative Agent must receive evidence satisfactory
to it that, on a pro forma basis after incurrence of such Additional Permitted
Mezzanine Debt, the aggregate amount of all Loans, all Mezzanine Debt and all
Additional Permitted Mezzanine Debt does not exceed 55% loan to value based on
the aggregate Appraised Value of the remaining Properties owned by the Borrowers
as of such date and (j) such Additional Permitted Mezzanine Debt shall be
permitted under the Effective Date Mezzanine Loan Agreement.
“Effective Date Mezzanine Loan Agreement” means that certain Mezzanine Loan
Agreement dated as of the Effective Date, by and between the Mezzanine Borrower,
the Mezzanine Lenders party thereto and the Mezzanine Agent, as amended by that
certain Amendment to Mezzanine Loan Agreement dated as of March 13, 2018 and
that certain Second Amendment to Mezzanine Loan Agreement dated as of April 20,
2018.
“Permitted Mezzanine Debt” means (a) the Mezzanine Debt incurred by the
Mezzanine Borrower on the Effective Date under the Effective Date Mezzanine Loan
Agreement, in an aggregate amount not to exceed $240,000,000 and (b) any
Additional Permitted Mezzanine Debt incurred by the Mezzanine Borrower or the
Additional Mezzanine Borrower after the Effective Date under either the
Effective Date Mezzanine Loan Agreement (as amended) or any Additional Mezzanine
Loan Agreement; provided, that at all times, a Qualified ESL Lender must
directly or indirectly control all such Mezzanine Debt and Additional Permitted
Mezzanine Debt and own, directly or indirectly, at least 51% of all such
mezzanine debt. In connection with any such Additional Permitted Mezzanine Debt,
the Borrowers shall (x) execute and deliver such amendments to the Loan
Documents and the Effective Date Mezzanine Loan Agreement as are reasonably
required by the Administrative Agent to incorporate into the terms of such Loan
Documents and the Effective Date Mezzanine Loan Agreement the existence of the
Additional Permitted Mezzanine Debt and (y) pay or reimburse to the
Administrative Agent all reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent, including fees and expenses of the Administrative
Agent’s counsel, in connection with the review and documentation concerning the
Additional Permitted Mezzanine Debt regardless of whether such Additional
Permitted Mezzanine Debt is closed.
3.    Conditions Precedent. The effectiveness of this Amendment is subject to
the following conditions precedent:
(a)    receipt by the Administrative Agent of a copy of this Amendment, duly
executed and delivered by the Loan Parties and the Required Lenders;
(b)    no Default or Event of Default shall exist immediately prior to or after
giving effect to this Amendment;
(c)    the truth and accuracy of the representations and warranties contained in
Section 5 of this Amendment; and
(d)    receipt by the Administrative Agent of all fees and expenses due and
payable on or before the Effective Date including, without limitation, fees and
expenses of Hunton Andrews Kurth LLP, counsel to the Administrative Agent.
4.    Reaffirmation. Each Borrower hereby (a) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Loan Documents to which it is a party and (b) ratifies and reaffirms each grant
of a Lien on its property made pursuant to the Loan Documents and


2

--------------------------------------------------------------------------------




confirms that such Liens continue to secure the Obligations under the Loan
Documents, subject to the terms thereof.
5.    Representations, Warranties, Covenants and Acknowledgments. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each Borrower
hereby:
(a)    represents and warrants that (i) as of the Effective Date, the
representations and warranties of set forth in the Credit Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the Effective Date except as otherwise set forth on Exhibit A attached hereto;
provided, that to the extent any such representation or warranty specifically
refers to an earlier date, such representation and warranty was true and correct
in all material respects on and as of such earlier date; provided, further, that
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” or similar language was true and correct (after giving
effect to any qualification therein) in all respects on such respective dates,
(ii) as of the Effective Date, no Default or Event of Default has occurred and
is continuing, (iii) the execution and delivery of this Amendment is within its
limited liability company powers and has been duly authorized by all necessary
limited liability company actions and, if required, actions by equity holders
and (iv) this Amendment has been duly executed and delivered by it and
constitutes a legal, valid and binding obligation of each Borrower, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law;
(b)    acknowledges and agrees that (i) this Amendment is not intended, and
should not be construed, except as expressly set forth herein, as an amendment
of, or any kind of waiver or consent related to, the Credit Agreement or the
other Loan Documents, (ii) this Amendment shall not represent an amendment,
consent, or waiver related to any future actions of any Borrower, any other Loan
Party or any Subsidiary and (iii) the Administrative Agent and each Lender
reserves all of their respective rights pursuant to the Credit Agreement and the
other Loan Documents;
(c)    further acknowledges and agrees that this Amendment shall be deemed a
Loan Document for all purposes under the Credit Agreement and the other Loan
Documents; and
(d)    further acknowledges and agrees that no right of offset, recoupment,
defense, counterclaim, claim, cause of action or objection in favor of any
Borrower or any other Loan Party against the Administrative Agent or any Lender
exists as of the Effective Date arising out of or with respect to this
Amendment, the Credit Agreement or any other Loan Document.
6.    Effect of Amendment. This Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Credit Agreement
or any other Loan Document, and, except as expressly set forth herein, shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or any other Loan Document, all of which
are ratified and affirmed in all respects and shall continue in full force and
effect. This Amendment is a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
7.    Miscellaneous.
(a)    Counterparts; Integration; Effectiveness. This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute


3

--------------------------------------------------------------------------------




an original, but all of which when taken together shall constitute a single
contract. This Amendment and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Subject to the terms of Section 3 of this Amendment,
this Amendment shall become effective when it shall have been executed by the
Borrowers, the Administrative Agent and the Required Lenders and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, e-mailed .pdf or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment.
(b)    Severability. Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
(c)    Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
(d)    Jurisdiction. Any legal action or proceeding with respect to this
Amendment or any other Loan Document shall, except as provided below, be brought
in the courts of the State of New York in the County of New York or of the
United States for the Southern District of New York and, by execution and
delivery of this Amendment, each party hereto hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the aforesaid courts. Each party hereto agrees that a
judgment, after exhaustion of all available appeals, in any such action or
proceeding shall be conclusive and binding upon it, and may be enforced in any
other jurisdiction, including by a suit upon such judgment, a certified copy of
which shall be conclusive evidence of the judgment. Nothing in this Section 7(d)
shall limit the right of the Secured Parties to refer any claim against the
Borrower or any other Loan Party to any court of competent jurisdiction outside
of the State of New York, nor shall the taking of proceedings by any Secured
Party before the courts in one or more jurisdictions preclude the taking of
proceedings in any other jurisdiction whether concurrently or not.
(e)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in Section 7(d). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(f)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER


4

--------------------------------------------------------------------------------




THEORY). EACH PARTY HERETO (1) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7(f).
(g)    Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
(h)    Exculpation. The terms and provisions of Section 9.14 of the Credit
Agreement are incorporated herein by reference and shall apply to the Borrowers
with the same force and effect as if fully set forth herein.
[remainder of page intentionally blank]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWERS:
SRC REAL ESTATE (TX), LLC
By:     /s/ Robert A. Riecker    
Name:    Robert A. Riecker
Title:    President
SRC FACILITIES LLC
By:    /s/ Robert A. Riecker    
Name:    Robert A. Riecker
Title:    President
SRC O.P. LLC
By:    /s/ Robert A. Riecker    
Name:    Robert A. Riecker
Title:    President






Signature Page to First Amendment



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
UBS AG, STAMFORD BRANCH
By:     /s/ Houssem Daly    
Name:     Houssem Daly    
Title:     Associate Director    
By:     /s/ Darlene Arias    
Name:     Darlene Arias    
Title:     Director    






Signature Page to First Amendment



--------------------------------------------------------------------------------






LENDERS:
UBS AG, STAMFORD BRANCH
By:     /s/ Houssem Daly    
Name:     Houssem Daly    
Title:     Associate Director    
By:     /s/ Darlene Arias    
Name:     Darlene Arias    
Title:     Director    






Signature Page to First Amendment



--------------------------------------------------------------------------------








EXHIBIT A


Exceptions to Representations and Warranties


All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Credit Agreement dated March 14, 2018, as
amended by that certain First Amendment to Credit Agreement to which this
Exhibit A is attached, by and among SRC O.P. LLC, a Delaware limited liability
company (“SRC OP”), SRC Facilities LLC, a Delaware limited liability company
(“SRC Facilities”), SRC Real Estate (TX), LLC, a Delaware limited liability
company (“SRC Real Estate” and together with SRC OP and SRC Facilities, each a
“Borrower” and, collectively, the “Borrowers”), the Lenders party hereto and UBS
AG, Stamford Branch, as administrative agent (the “Administrative Agent”) (as
amended, the “Credit Agreement”).


The representations and warranties contained in the Credit Agreement are hereby
qualified and supplemented with the following matters described below:




1.
Schedule 3.01 attached to the Property Information Agreement is hereby deleted
in its entirety and replaced with Schedule 3.01 attached to this Exhibit A.



2.
Schedule 3.14 attached to the Property Information Agreement is hereby updated
to add the following row:





Store
Location
Status
1035
Augusta, GA
The City of Augusta is undertaking a road widening project at Wrightsboro Road
and the impact is to the two entrances to the mall located on Wrightsboro Road,
which is on the opposite side of the mall from Sears and does not affect Sears’
fee interest. While the taking impacts Sears’ easement rights under the Second
Amended and Restated REA, the REA does not address the parties’ rights in the
event of a taking affecting easement areas. The city has not yet begun
construction and the timing of the project is yet to be determined. Based on the
foregoing, at this time Sears has not filed a claim for damages. However, should
it become apparent that the timing or other aspects of the project are causing
an impact to Sears, Sears will reevaluate its position at that time. The
original filing was on September 21, 2015 but on August 22, 2017 a consent order
was entered allowing the city condemnor to file an amended petition naming and
substituting the mall ownership entity Augusta Mall LLC for General Growth
Properties.





]

--------------------------------------------------------------------------------






Schedule 3.01


Organizational Chart


ex104firstamendmentto_image1.gif [ex104firstamendmentto_image1.gif]


10

--------------------------------------------------------------------------------












REAFFIRMATION OF GUARANTY


April 20, 2018


In connection with that certain Credit Agreement dated as of March 14, 2018 (as
amended, the “Credit Agreement”; unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement) by and among SRC O.P. LLC, a Delaware limited liability company (“SRC
OP”), SRC Facilities LLC, a Delaware limited liability company (“SRC
Facilities”), SRC Real Estate (TX), LLC, a Delaware limited liability company
(“SRC Real Estate” and together with SRC OP and SRC Facilities, each a
“Borrower” and, collectively, the “Borrowers”), the Lenders from time to time
party hereto, UBS AG, Stamford Branch, as administrative agent, and UBS
Securities LLC, as Lead Arranger and Bookrunner, the undersigned entered into
that certain Limited Guaranty dated as of March 14, 2018 (the “Guaranty
Agreement”) for the benefit of the Administrative Agent and the other Secured
Parties to guaranty the payment and performance of the Obligations pursuant to
the terms of the Guaranty Agreement.


The undersigned now hereby (i) acknowledges the terms of the attached First
Amendment dated as of the date hereof by and among the Borrowers, the Lenders
party thereto and the Administrative Agent and (ii) ratifies and reaffirms all
of its obligations, contingent or otherwise, under the Guaranty Agreement and
each of the other Loan Documents to which it is a party. The terms and
provisions of Section 9.14 of the Credit Agreement are incorporated herein by
reference and shall apply to the Guarantors with the same force and effect as if
fully set forth herein.


[remainder of page intentionally blank]
 







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation of
Guaranty to be duly executed by their respective authorized officers as of the
day and year first above written.




Guarantors:


SEARS HOLDINGS CORPORATION


By: /s/ Robert A. Riecker            
Name: Robert A. Riecker
Title: Chief Financial Officer


SEARS, ROEBUCK AND CO.



By: /s/ Robert A. Riecker            
Name: Robert A. Riecker
Title: Chief Financial Officer




Signature Page to Reaffirmation of Guaranty

